EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Parke on 08/08/2022.

The application has been amended as follows: 

Amend the claims as filed on 07/14/2022 which have been entered herewith as follows:
1.  Amend claim 1 to add the limitations of instant claim 32 such that the claim reads:
Claim 1. A wet bench, comprising: 
an outer tank having a first base plate and a plurality of first sidewalls defining a first containing space, wherein a sloping portion of the first base plate is higher than a horizontal portion of the first base plate; 
an inner tank having a portion in the first containing space, the inner tank extending through the first base plate of the outer tank and having a second base plate and a plurality of second sidewalls defining a second containing space; 
a filter located outside the outer tank; and 
a fluid channel having an inlet in the first containing space of the outer tank, a plurality of outlet holes in the second containing space of the inner tank, an upstream pipe extending from the inlet to the filter, and a downstream pipe laterally extending from the filter through one of the first sidewalls of the outer tank and then through one of the second sidewalls of the inner tank to the outlet holes, and the downstream pipe of the fluid channel horizontally extending across the upstream pipe and forming a cross-shaped pattern with the upstream pipe in the outer tank when viewed in a side view, 
wherein the sloping portion of the outer tank extends at a tilted angle from a topmost position of the sloping portion to a bottommost position of the sloping portion, and the outlet holes of the fluid channel are arranged along a straight line that is above the bottommost position of the sloping portion and below the topmost position of the sloping portion, and the straight line along which the outlet holes are arranged crosses the sloping portion when viewed in the side view,
wherein the sloping portion of the outer tank is inclined relative to the horizontal portion of the outer tank at an angle in a range from about 15 degrees to about 45 degrees.

2. Amend claim 15 to add the limitations of instant claim 33 such that the claim reads:
Claim 15. A wet bench, comprising: 
an outer tank having a first base plate, the first base plate having a horizontal portion defining a deposit zone and a sloping portion sloping downward toward the deposit zone; 
an inner tank partially disposed within the outer tank, the inner tank having a plurality of sidewalls, wherein the sloping portion of the first base plate is connected to the sidewalls of the inner tank; 
a filter located outside the outer tank; and 
a fluid channel having an inlet in a first containing space of the outer tank, a plurality of outlet holes in a second containing space of the inner tank, an upstream pipe fluidly connecting the inlet to the filter, and a downstream pipe fluidly connecting the filter to the outlet holes and horizontally extending past the sloping portion of the outer tank, wherein a topmost position of the upstream pipe is higher than a topmost position of the outer tank, the downstream pipe of the fluid channel horizontally extends across the upstream pipe and forms a cross-shaped pattern with the upstream pipe in the outer tank when viewed in a side view, the outlet holes of the fluid channel are arranged along a straight line that is above a bottommost position of the sloping portion and below a topmost position of the sloping portion, and the straight line along which the outlet holes are arranged crosses the sloping portion when viewed in the side view,
wherein the sloping portion of the outer tank is inclined relative to the horizontal portion of the outer tank at an angle in a range from about 15 degrees to about 45 degrees.




3. Amend claim 21 to add the limitations of instant claim 34 such that the claim reads:
Claim 21. A wet bench, comprising: 
an outer tank having a first base plate and a plurality of first sidewalls connected to the first base plate, wherein the first base plate has a sloping portion sloping from a topmost end of the sloping portion to bottommost end of the sloping portion, a vertical portion extending downward from the bottommost end of the sloping portion, and a horizontal portion horizontally extending from the vertical portion in a direction away from the sloping portion; 
an inner tank extending through the sloping portion of the first base plate of the outer tank, and having a second base plate and a plurality of second sidewalls connected to the second base plate of the inner tank; 
a filter located outside the outer tank; 
a fluid circulation channel connecting the outer tank and the inner tank, the fluid circulation channel having an inlet in the outer tank, a plurality of outlet holes in the inner tank, an upstream pipe fluidly connecting the inlet to the filter, and a 5downstream pipe fluidly connecting the filter to the outlet holes and horizontally extending past the sloping portion of the outer tank, wherein the downstream pipe of the fluid circulation channel horizontally extends across the upstream pipe and forms a cross-shaped pattern with the upstream pipe in the outer tank when viewed in a side view, and the outlet holes of the fluid circulation channel are arranged along a straight line that is above a bottommost position of the sloping portion and below a topmost position of the sloping portion, and the straight line along which the outlet holes are arranged crosses the sloping portion when viewed in the side view; 
a chemical container located outside the outer tank; and 
a fluid supply channel extending from the chemical container into the outer tank, wherein the fluid supply channel has an outlet higher than the inlet of the fluid circulation channel and also higher than the bottommost end of the sloping portion and lower than the topmost end of the sloping portion,
wherein the sloping portion of the outer tank is inclined relative to the horizontal portion of the outer tank at an angle in a range from about 15 degrees to about 45 degrees.

4. Cancel claims 32-34.

Reasons for Allowance
Claims 1-2, 4-6, 15-17, 21, and 24-31 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 07/14/2022 regarding the reasons the prior art of record Ralph (US 2008/0251465) in combination with the other prior art of record (Kang (US 6071373) in view of Kobayashi (US 5875804), Ralph and Yu (US 2009/0087929) as applied to claim 1,  Kan in view of Ralph and Yu as applied to claim 15, and Kang in view of Ralph, Yu, and Izuta (US 2004/0140365) as applied to claim 21) does not teach or render obvious the limitation amended to each of the independent claims 1, 15, and 21 in the arguments filed 07/14/2022 (see p10-13) is persuasive in arguing why the prior art does not teach or render obvious the limitation of the independent claims regarding the plurality of outlets extending long a line that is above the bottommost position of the sloping portion and below the uppermost position of the sloping portion and crossing the sloping portion when viewed from the side view inter alia within the context of the combination of limitations recited in each of the independent claims 1, 15, 21. Additional art of record such as US 2008/0035182 (cited not relied upon in office action mailed 10/05/2021) teaches a bath apparatus with a sloping outer tank (13a Fig 3a) and inlet pipes (14a,14b,14c) which could be rearranged to be positioned such that the limitation regarding the outlets crossing the sloped portion when viewed from the side would be met. However [0079] of US 2008/0035182 teaches this angle of inclination is 3 degrees. Therefore, while the US 2008/0035182 reference may be used to replace the teaching of Ralph in the combination to teach the amended limitation regarding the slope and the line along which the outlets are arranged, this combination would fail teach or render obvious the claims as amended in the examiner’s amendment made herewith to include the angle of the sloping portion inter alia. Therefore, the prior art of record fails to teach or reasonably suggest all the limitations of independent claims 1, 15, and 21. The remaining claims depend from an allowable independent claim and thus are allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/MARGARET KLUNK/           Examiner, Art Unit 1716                                                                                                                                                                                             
/KEATH T CHEN/Primary Examiner, Art Unit 1716